                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JOAN P. BRENTON                        :

                Plaintiff              :     CIVIL ACTION NO. 3:17-89

      v.                               :         (JUDGE MANNION)

F.M. KIRBY CENTER FOR THE              :
PERFORMING ARTS
                                       :
                Defendant
                                       :

                              MEMORANDUM

     Presently before the court is the plaintiff Joan P. Brenton’s (“Brenton”)

motion for reconsideration, (Doc. 47), of this court’s January 30, 2019

memorandum and order, (Doc. 44; Doc. 45), which granted summary

judgment in favor of the defendant F.M. Kirby Center for the Performing Arts

(“Kirby”). Based on the following, Brenton’s motion for reconsideration, (Doc.

47), will be GRANTED; the Clerk of Court will be directed to REOPEN THE

CASE; and Count I of the amended complaint, (Doc. 19), will be

REINSTATED.


     I.    BACKGROUND

     Since the court set forth the factual background of this case in its

January 30, 2019 memorandum, it need not repeat it here. Pertinent here, on
June 29, 2017, Brenton filed a two-count amended complaint, alleging

violations of the Employment Retirement Income and Security Act (“ERISA”).

(Doc. 19). On November 28, 2017, Kirby filed a motion for summary judgment.

(Doc. 29). On January 30, 2019, this court granted summary judgment in favor

of Kirby on both counts. (Doc. 45). On February 26, 2019, Brenton filed the

present motion for reconsideration, (Doc. 47), and a brief in support, (Doc.

48). On April 11, 2019, Kirby filed a brief in opposition, (Doc. 51). The matter

is now ripe for this court’s review.


      II.   LEGAL STANDARD

      “The purpose of a motion for reconsideration is to correct manifest errors

of law or fact or to present newly discovered evidence.” Harsco v. Zlotnicki,

779 F.2d 906, 909 (3d Cir. 1985). “Accordingly, a judgment may be altered or

amended if the party seeking reconsideration shows at least one of the

following grounds: (1) an intervening change in the controlling law; (2) the

availability of new evidence that was not available when the court granted the

motion for summary judgment; or (3) the need to correct a clear error of law or

fact or to prevent manifest injustice.” Howard Hess Dental Labs. Inc. v.

Dentsply Intern., Inc., 602 F.3d 237, 251 (3d Cir. 2010) (internal quotation

marks omitted); see also Chesapeake Appalachia, LLC v. Scott Petroleum,

LLC, 73 F.Supp.3d 488, 491 (M.D.Pa. 2014) (Generally, reconsideration

                                       -2-
motions should be granted sparingly.). “The standard for granting a motion for

reconsideration is a stringent one . . . . [A] mere disagreement with the court

does not translate into a clear error of law.” Chesapeake Appalachia, 73

F.Supp.3d at 491 (quoting Mpala v. Smith, No. 3:CV-06-841, 2007 WL

136750, at *2 (M.D.Pa. Jan. 16, 2007), aff’d, 241 Fed.App’x 3 (3d Cir. 2007)).


      III.   DISCUSSION

      The plain language of §510 of ERISA provides “a cause of action for

employees who have been discharged ‘for exercising any right’ to which

employees are entitled to under an ERISA-protected benefit plan.” Kowalski v.

L & F Products, 82 F.3d 1283, 1287 (3d Cir. 1996). However, “Section 510

also goes further, protecting employees from interference with the attainment

of any right to which [the employees] may become entitled.” Id. (internal

quotation marks omitted). In interpreting §510, the Third Circuit has clarified

that “there is [ ] no limiting language in §510 that suggest that only future

benefits are protected.” Id. at 1287. This means that there are two distinct

causes of action under §510 of ERISA: (1) retaliatory discharge; and (2)

interference. See Kowalski, 82 F.3d at 1287. Each of these causes of action

has a unique standard for a plaintiff to establish a prima facie case.

      In its January 30, 2019 memorandum, the court interpreted Brenton’s

Count I §501 claim as a claim for interference with her attainment of ERISA
                                     -3-
benefits. In her motion for reconsideration, Brenton contends that her §501

claim was, in fact, one for retaliatory discharge for exercising her rights under

ERISA. Thus, in analyzing her claim, Brenton argues that the court incorrectly

required her to show proof of specific intent to interfere with the attainment of

a right to which she may become entitled in the future. Instead, Brenton

contends the court should have applied the ERISA retaliation standard set

forth in Smith v. W. Manheim Twp., No. 1:11-CV-778, 2011 WL 5117618

(M.D.Pa. Oct. 25, 2011).

      In Smith, the plaintiff brought both an ERISA interference claim and an

ERISA retaliatory discharge claim. With regard to the ERISA interference

claim, the court applied the following standard:

            A plaintiff can establish a prima facie claim of ERISA
            interference by demonstrating that: (1) prohibited
            employer conduct (2) taken for the purpose of
            interfering (3) with the attainment of any right to which
            the employee may become entitled. To demonstrate
            that an employer took action for the purposes of
            interfering with an ERISA right, a plaintiff must show
            the employer had specific intent to violate ERISA.

Id. at *2 (internal quotation marks and citations omitted).

      In contrast, with regard to the ERISA retaliation claim, the court applied

the following standard:

            A plaintiff establishes a prima facie [case] of
            retaliatory discharge pursuant to §510 of ERISA by
            demonstrating that: (1) he or she participated in a

                                      -4-
            statutorily protected activity; (2) he or she was subject
            to an adverse employment action; and (3) there is a
            causal connection between the participation and the
            adverse action. The causal connection can be
            demonstrated through proof of either (1) an unusually
            suggestive temporal proximity between the protected
            activity and the allegedly retaliatory action, or (2) a
            pattern or antagonism coupled with timing to establish
            a causal link.

Id. at *3 (internal quotations marks and citations omitted).

      Upon review of the second amended complaint, the court agrees that

Brenton’s Count I §510 claim was one for retaliatory discharge, and not for

interference, as this court originally interpreted it. Therefore, the court will re-

analyze this claim in the context of Kirby’s motion for summary judgment,

(Doc. 29), under the standard for retaliatory discharge set forth in Smith.

      As stated above, in a case for retaliatory discharge under §510 of

ERISA, a plaintiff establishes a prima facie case by demonstrating that (1) he

or she participated in a statutorily protected activity; (2) he or she was subject

to an adverse employment action; and (3) there is a causal connection

between the participation and the adverse action. Bowen v. Nationwide Mut.

Ins. Co., No. 1:19-cv-17, 2019 WL 4412805, *3 (M.D.Pa. Sept. 16, 2019)

(citing Smith, 2011 WL 5117618, *4). “The causal connection can be

demonstrated through proof of either (1) an unusually suggestive temporal

proximity between the protected activity and the allegedly retaliatory action, or


                                       -5-
(2) a pattern of antagonism coupled with timing to establish a causal link.” Id.

(internal quotations marks omitted). In a claim for retaliatory discharge, there

is no requirement that a plaintiff show specific intent to violate §510. Rather,

all that is required is a casual connection. Id.

      In reviewing the amended complaint, it is apparent that Brenton has

established a prima facie case of retaliatory discharge under §510. She

participated in a statutorily protected activity when she requested a detailed

accounting of her 403(b) plan and when she participated in the investigation

into improper deposits into her 403(b) account. Brenton was clearly subject to

an adverse employment action when her department was reorganized and

she was terminated as a result. Finally, as to the last prong, whether there is

a causal connection between the two events, Brenton has demonstrated this

via the unusually suggestive temporal proximity between them. Namely, the

May 13, 2016 meeting in which Brenton was informed that her job was being

eliminated occurred just eight days after the May 5, 2016 meeting in which

she raised the issue that Kirby had frequently been late in making

contributions to her account and that, consequently, she was likely owed

interest on the late payments. Thus, Brenton has established a prima facie

case of retaliation under §501. However, the inquiry does not end there.




                                      -6-
      Once a prima facie case under §510 is established, the burden then

shifts to the defendant “to articulate a legitimate, non-discriminatory reason for

the discharge.” Kowalski, 82 F.3d at 1289. Here, Kirby has done so. Kirby

states that Brenton’s termination was the result of the reorganization of the

development department, which was prompted by the director of the

development announcing his retirement. Kirby asserts that during the search

for the director’s replacement, concerns arose that Kirby was paying too much

in fixed costs in terms of payroll for the development department when

compared to the funds raised by the department. Therefore, in reorganizing

the underperforming development department, Kirby states that they decided

to consolidate the two development department positions into one and

conduct a search both internally and externally to fill the newly created

position. Kirby contends that it ultimately did not select Brenton for the new

position because she lacked the necessary database management skills that

the position required. The court agrees that this constitutes a legitimate, non-

discriminatory reason for Brenton’s termination.

      Once a defendant provides a legitimate, non-discriminatory reason for

the adverse employment action, in order to survive a motion for summary

judgment, the plaintiff must “point to some evidence, direct or circumstantial,

from which a factfinder could either (1) disbelieve the employer’s articulated


                                      -7-
legitimate reasons; or (2) believe that an individual’s discriminatory reason

was more likely than not the reason for the discharge.” Id.

      Here, the court finds that Brenton has done so and that summary

judgement is therefore inappropriate at this stage. Specifically, Brenton cites

the fact that, after the reorganization of the development department, she was

the only employee terminated and not offered an alternative position, since the

only other employee in the department at the time of reorganization was

offered a different clerical/administrative position at Kirby. Moreover, in her

brief in opposition to Kirby’s motion for summary judgment, (Doc. 38), Brenton

lays out several additional reasons that could lead a factfinder to disbelieve

Kirby’s articulated reason for Brenton’s termination. These include the fact that

Brenton and the other development department employee were told that they

would be provided the job description before it was posted. However, Brenton

notes that this did not occur and, instead, the person ultimately selected for

the new position was contacted and provided a link to the job description.

Brenton also notes that Kirby had never previously eliminated any position

under the then-chairman’s tenure and that Kirby did not consider any

alternatives to eliminating the development department positions, including,

for example, eliminating the paid intern position. Finally, Brenton cites the fact

that, in the past, when Kirby had a budget deficit, it would temporarily furlough


                                      -8-
all employees or reduce their hours rather than targeting one individual or

department for reorganization or termination.

           Although these facts do not necessarily prove that Kirby’s reason for

terminating Brenton is pretextual, however, the court finds that they raise a

genuine issue of material fact such that the entry of summary judgment is

inappropriate at this time.


           IV.   CONCLUSION

           For the reasons set forth above, Brenton’s motion for reconsideration,

(Doc. 47), is GRANTED; the Clerk of Court will be directed to REOPEN THE

CASE; and Count I of the second amended complaint, (Doc. 19), is

REINSTATED. An appropriate order shall issue. Additionally, the court will

schedule a date for the final pretrial conference and trial.



                                           s/ Malachy E. Mannion__
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: February 26, 2020
17-89-02




                                         -9-
